TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-04-00112-CV


Turfcentric, Inc. and Alan D. Colby, Appellants


v.



Incircuit Development Corporation, Appellee







FROM THE DISTRICT COURT OF TRAVIS COUNTY, 53RD JUDICIAL DISTRICT

NO. GN400180, HONORABLE PAUL DAVIS, JUDGE PRESIDING 



M E M O R A N D U M   O P I N I O N


	On March 11, 2004, appellants contacted this Court and informed the clerk's office
that a settlement had been reached and a motion to dismiss would be filed.  No such motion has ever
been filed.  On April 20, 2004, the clerk's office sent appellants a notice that their brief was overdue
and that the appeal would be dismissed for want of prosecution if a response was not made by April
30, 2004.  See Tex. R. App. P. 38(a) (appellant's failure to file brief in civil case may result in
dismissal for want of prosecution).  To date, neither a brief nor any other response to the clerk's
office communication has been filed.  Accordingly, we dismiss the appeal for want of prosecution. 
See id.; 42.3(b).


  
					W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices Kidd and B. A. Smith

Dismissed for Want of Prosecution

Filed:   June 10, 2004